Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues that the Dembinski reference does not disclose all of the limitations of Claim 1 specifically because the reference does not disclose the amended stipulations of a “recovering velocity” that is “directly proportional to an operation delay”. This argument is not persuasive as the Dembinski reference does disclose a recovery velocity in Paragraph [0019] where the reference states “the ride vehicle may increase in speed if the ride vehicle is “behind-schedule”’. This citation clearly discloses that the velocity the vehicles are moving at is modified to a new “recovery velocity” in order to catch up to the location that the operational schedule deems that it should be at that time. As far as the “directly proportional” stipulation is concerned, this feature is disclosed in Figure 4. Block 86 discloses a step of comparing the current position and time information for the vehicle to the expected position and time according to the schedule, the operation then proceeds to Block 88 which discloses the step of adjusting the travel speed if the vehicle is not located in the correct position at the correct time, this step is followed by a loopback to Block 86 and the process is repeated until the vehicle is in the correct place at the correct time. Dembinski merely states that the speed is adjusted “appropriately” but does not disclose whether the adjusting is done proportionally to the amount of discrepancy between current position and expected position or if it is changed in fixed amounts at each iteration of Block 88. However, this does not matter as either case will result in a directly proportional (as the delay time goes up the recovery velocity goes up to make up the time) relationship between recovery velocity and delay duration. Obviously if the speed adjustment is done proportionally to the size of the discrepancy between expected position and current position than the reference clearly teaches the claim limitations as a larger discrepancy would necessarily result from a larger delay period.   How this sequence necessarily leads to a directly proportional relationship between operational delay and recovery velocity even should the speed adjustment instead be done on a fixed model at the iteration of block 88 is demonstrated by comparing two hypothetical delays of differing duration as follows: (See Figure 4 of the Dembinski reference)
Case A – A Smaller Delay
Small delay occurs
Block 86 determines a slight discrepancy between expected position and actual position
Block 88 adjusts speed of vehicle up by 1 unit
Block 86 determines discrepancy no longer exists
Block 88 adjust speed back down to default value
Case A Ends
Case B – A Larger Delay
Larger delay occurs
Block 86 determines a moderate discrepancy between expected position and actual position
Block 88 adjusts speed of vehicle up by 1 unit
Block 86 determines a smaller discrepancy now exists between expected position and actual position
Block 88 adjusts speed further up by 1 unit resulting in a total speed increase of 2 units
Block 86 determines discrepancy no longer exists
Block 88 adjusts speed to default value
Case B Ends
As can be seen from these two cases, the loopback in Figure 4 of the reference ensures that the speed at which the vehicle travels as it attempts to correct the discrepancy between its current position and its expected position would necessarily exhibit a directly proportional relationship. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation " upon completion of boarding at the evacuation destination section ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the claims what this means, there is no point in the claims to which this one depends that it is made apparent that “boarding” is occurring at the evacuation destination. “Boarding” can mean the process of bringing passengers onto a vehicle; this is not occurring in the claims to which this claim depends. For the purpose of a prior art search the examiner is interpreting this claim to mean that the vehicle is picking up passengers at the “evacuation destination section”.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation " evacuation destination section ".  There is insufficient antecedent basis for this limitation in the claim. Previous claims make mention of an “evacuation destination station” but not an “evacuation destination section”.
Claim 5 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation " evacuation destination section ".  There is insufficient antecedent basis for this limitation in the claim. Previous claims make mention of an “evacuation destination station” but not an “evacuation destination section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dembinski (US 20180120862). 
As Per Claim 1:
Dembinski discloses the following limitations:
“an operation schedule storage section comprising a memory and having stored therein an operation schedule for one cycle of the circulation route, the operation schedule having been supplied at an operation schedule updating site set up along the circulation route”
Dembinski Paragraph [0033] "The virtual trains 52 may receive a schedule (e.g., a control signal or set of instructions associated with the schedule) when departing from the loading area 54". Figure 1 discloses a memory.
“and a processor programmed to function as: an autonomous travel controller that carries out an autonomous travel control based on the operation schedule,” 
Dembinski Figure 1 discloses a Central Controller (Block 22) that primarily consists of a central processor (Block 24). Paragraph [0020] "in certain embodiments, each virtual train may receive a schedule or other inputs from the central controller while the individual ride vehicles within the virtual trains may receive inputs from their respective vehicle controllers based on the schedule received by the virtual train. To this end, each ride vehicle may be a “trusted vehicle”, or a “smart vehicle”, that may maintain its position within the virtual train without direct input from the central controller...In this manner, each ride vehicle may maintain its own position with a high degree of accuracy within the virtual train, " 
“and that executes an emergency stop control upon receipt of an operation interruption command”
Dembinski Paragraph [0039] " When the “STOP” procedures 60 are engaged or triggered, the central controller 22 may be configured to stop the operation and movement of each of the ride vehicles 16 and/or the virtual trains 52 along the path 20." 
“and an operation schedule modifier configured such that, after an evacuating drive for moving the vehicle to an evacuation destination station is performed subsequent to the receipt of the operation interruption command”
Dembinski Paragraph [0039] “ the central controller 22 may implement a recovery sequence that instructs the virtual trains 52 point-to-point, such that they are positioned in the desired or expected position for the particular time before restarting the ride control system”
Examiner’s Note: In this passage the central controller serves as an operation schedule modifier as it controls the schedule and the trains are disclosed to be moved to a set destination after receiving a STOP command..
“upon receiving an operation restart command while at the evacuation destination station, the operation schedule modifier executes a schedule modification by calculating a recovering velocity of the vehicle that is directly proportional to an actual operation delay duration with respect to the operation schedule, such that the vehicle travels at the recovering velocity to reduce a travel duration for traveling from the evacuation destination station to the operation schedule updating site is shortened as compared to a corresponding travel duration according to the operation schedule.”
Dembinksi Paragraph [0039] “The “OFF-PATH” procedures 64 may be implemented when the virtual trains 52 are off-schedule with respect to their expected position for a particular time. In these situations, the central controller 22 may implement a recovery sequence that instructs the virtual trains 52 point-to-point, such that they are positioned in the desired or expected position for the particular time before restarting the ride control system 10. In some embodiments, the “OFF-PATH” procedures 64 may be implementing by sending a correction schedule to the off-schedule ride vehicle 16 and/or virtual train 52.” Paragraph [0040] “ in some embodiments, one or more of the ride vehicles 16 and/or virtual trains 52 may correct their position/speed if they are off-schedule while other virtual trains 52 on the path 20 continue to travel along the path” Paragraph [0019] “ For example, the ride vehicle may increase in speed if the ride vehicle is “behind-schedule” “
Examiner’s Note: Paragraph [0039] discloses how the ride vehicles are sent a corrected schedule to be implemented for recovery. Paragraph [0019] discloses how the vehicle implements a recovery speed and the process outlined in the response to arguments section of this action that is based around Figure 8 describes how the directly proportional relationship between the recover speed and the delay period is disclosed by Dembinksi.
With regards to Claim 3, Dembinski further discloses the following limitations:
“and an operation management device for managing operation of the autonomous travel vehicle, wherein the operation management device comprises an operation processor programmed to function as”
Dembinski Figure 1 discloses a central controller that consists of a processor.
“an operation schedule creator that creates the operation schedule for the autonomous travel vehicle, the autonomous travel vehicle being provided in a plural number”
Dembinski Paragraph [0020] ". In certain embodiments, each virtual train may receive a schedule or other inputs from the central controller "
“an operation schedule supplier that supplies the operation schedule for one cycle of the circulation route to each of the plurality of autonomous travel vehicles when the vehicle is passing the operation schedule updating site”
Dembinski Paragraph [0033] "The virtual trains 52 may receive a schedule (e.g., a control signal or set of instructions associated with the schedule) when departing from the loading area 54"
“a command unit capable of issuing an operation interruption command and an operation restart command to the plurality of autonomous travel vehicles, wherein: the operation schedule creator creates, as the operation schedule, a normal operation schedule set such that operation intervals between the plurality of autonomous travel vehicles become uniform, and for the autonomous travel vehicle whose time of passage of the operation schedule updating site subsequent to restart of operation is predicted to be delayed from a target time of passage according to the normal operation schedule, the operation schedule creator creates, as the operation schedule for a next cycle, a recovering operation schedule in which a cycle travel duration is shortened in accordance with a delay duration as compared to the normal operation schedule.”
Dembinski Paragraph [0039] " or when one or more of the ride vehicles 16 or virtual trains 52 are off-schedule by a predetermined amount. In these situations, the central controller 22 may implement a recovery sequence, and may send one or more command signals (e.g., corrective moves) to reposition the off-schedule ride vehicle 16 and/or virtual train 52 to the desired or expected location. In certain situations, the central controller 22 may gradually move the off-schedule virtual trains 52 to the desired position and/or may restart the off-schedule virtual trains 52 to recover at a slow pace. The “OFF-PATH” procedures 64 may be implemented when the virtual trains 52 are off-schedule with respect to their expected position for a particular time. In these situations, the central controller 22 may implement a recovery sequence that instructs the virtual trains 52 point-to-point, such that they are positioned in the desired or expected position for the particular time before restarting the ride control system 10. In some embodiments, the “OFF-PATH” procedures 64 may be implementing by sending a correction schedule to the off-schedule ride vehicle 16 and/or virtual train 52."
With regards to Claim 5, Dembinski further discloses the following limitations:
“upon completion of boarding at the evacuation destination section,” 
Dembinski Paragraph [0029] "Particularly, passengers may load and unload from the ride vehicles 16 while the ride vehicles 16 are in a loading area"
“the autonomous travel controller resumes autonomous driving at the recovering velocity of the vehicle.”
Dembinski Paragraph [0031] " For example, prior to the ride vehicles 16 leaving from the loading area 54, the central controller 22 may assign a schedule to each virtual train 5"
Examiner’s Note: In this passage the ride vehicles are being given the schedules that are used to control them autonomously as they leave the area where the boarding occurred. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dembinski in view of Prokhorov (US 20160167668).
With regards to Claim 2, Dembinski discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Prokhorov does disclose:
“a display that, upon receipt of the operation interruption command, displays to an on-board administrator an image requesting execution of manual driving”
Paragraph [0091] " At block 425, a warning can be presented to one or more occupants of the vehicle, including the driver and/or one or more passengers. The warning can be presented in any suitable manner"
Examiner’s Note: Paragraph [0091] discloses that a warning is displayed for the vehicle to be taken out of autonomous mode and into manual mode to the driver and Paragraph [0092] states that the warning can be displayed on a smart phone at which point such a message would constitute and image.  See also Claims 3 and 15.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the autonomous vehicle disclosed by Dembinski with the display message for manual mode handover disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because requiring the user to manually pilot the vehicle in situations that are not conducive to autonomous travel such as emergencies which inherently makes the vehicles safer in those situations.
“an input via which a command for executing manual driving can be input”
Paragraph [0093] "The occupant input can be received in any suitable manner. For instance, a vehicle occupant can provide an input using one or more components of the input system 130. As an example, a vehicle occupant can provide an input through a touch screen, button, switch or other in vehicle user interface element."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the autonomous vehicle disclosed by Dembinski with the input method for executing manual control disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because having the user initiate the handover from autonomous to manual driving will make the process safer overall by not surprising the user.
“wherein the processor is further programmed to function as a drive mode switching controller that, when the command for executing manual driving is input, switches from autonomous travel driving by the autonomous travel controller to manual driving by the on-board administrator in carrying out the evacuating drive.”
Prokhorov Figure 1 discloses a processor linked to the switching system. Paragraph [0095] "If an occupant input is received (e.g. within the predetermined amount of time or otherwise), the method can continue to block 435. At the block 435, the vehicle can be caused to switch from an autonomous mode to a manual mode."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the autonomous vehicle disclosed by Dembinski with the drive mode switch disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because such a switch makes the vehicle safer by allowing manual intervention in emergency situations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dembinski in view of Prokhorov (US 20160167668).
With regards to Claim 4, Dembinski discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Prokhorov does disclose:
“wherein, in response to receiving the operation interruption command, the autonomous travel controller is disabled and the vehicle performs manual driving to the evacuation destination section causing the vehicle to arrive at the evacuation destination station delayed as compared to the operation schedule.”
Prokhorov Paragraph [0095] "If an occupant input is received (e.g. within the predetermined amount of time or otherwise), the method can continue to block 435. At the block 435, the vehicle can be caused to switch from an autonomous mode to a manual mode "
Examiner’s Note: The broadest reasonable interpretation of the claim language applies to a system where an operational interruption command is received, in the case of Prokhorov that command is a user input to stop the operation of the autonomous mode of the vehicle, and then autonomous travel is disabled in favor of the manual mode. From this point the driver can choose to drive to an evacuation site to bring someone after a natural disaster for example. The fact that the claim after the switch from autonomous to manual occurs is executed by the driver means that it amounts to intended use of the invention rather than the invention itself.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the autonomous vehicle disclosed by Dembinski with the drive mode switch disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because such a switch makes the vehicle safer by allowing manual intervention in emergency situations
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 29, 2022